Oi/oilian fay; demotion. — Plaintiff, a veteran preference eligible, claiming that he was wrongfully demoted from a temporary position as leadingman rigger to rigger, seeks to recover back pay. Upon consideration of the parties’ cross-motions for summary judgment, together with briefs and oral argument, the court concluded that plaintiff’s designation was a temporary promotion, was known by him to be such, that the Navy Department had followed applicable procedures under Section 14 of the Veterans’ Preference Act, and that plaintiff had failed to show procedural error or that the action of the administrative agencies was arbitrary, capricious or unsupported by substantial evidence. On the basis of Love v. United States, 119 Ct. Cl. 486, Hofflund v. United States, 154 Ct. Cl. 66, and Eclov v. United States, 137 Ct. Cl. 341, the court decided that plaintiff was not entitled to recover and on March 15, 1965, ordered that the petition be dismissed.